Exhibit 10.1

 

McorpCX, Inc.

 

December 19, 2018

 

To: Gregg Budoi

 

From:     Michael Hinshaw

Matthew Kruchko

Nii Quaye

 

Subject:

Compensation Agreement dated August 16, 2018 between McorpCX, Inc. (“Mcorp”) and
Gregg R Budoi (“Agreement”)

 

Let this memo serve to amend the Agreement between Mcorp by deleting Section
4(a) and 4(b) of the Agreement in their entirety and replacing them with the new
Section 4(a) and 4(b) as follows:

 

(a)     Base Salary. The Company shall pay Executive as compensation for
Executive’s services a base salary of $17,000 (Seventeen Thousand) per month
until October 31, 2018, then for the months of November and December 2018 Mr.
Budoi agreed to not receive any compensation and effective January 1, 2019, Mr.
Budoi’s base salary shall be $60,000 (sixty thousand dollars) annually and paid
monthly at the end of each month, subject to an adjustment by the Board in
connection with the determination by the Board that Mr. Budoi has successfully
executed a strategic plan developed by the Board that may include the
acquisition, joint venture, licensing and/or merger of new business operations
or technology in a transaction approved by the Board and the Company’s
shareholders, if required, in each case to be achieved prior to the one year
anniversary of the effective date of Mr. Budoi’s Agreement. Such salary shall be
subject to applicable tax withholding and shall be paid periodically in
accordance with normal Company payroll practices. The base salary may be
increased, but not decreased pursuant to annual review by the Compensation
Committee of the Board in accordance with this Agreement. Executive shall also
be entitled to indemnification from the Company for claims asserted against
Executive in connection with Executive’s performance of his duties hereunder and
shall be covered under the officer and director liability policy maintained by
the Company.

 

(b)     First Year Bonus. Executive will be entitled to receive a one-time
signing bonus of up to Two Hundred Thousand Dollar ($200,000.00), subject to
applicable tax withholding, and contingent upon the determination by the Board
that Mr. Budoi has successfully executed a strategic plan developed by the Board
that may include the acquisition, joint venture, licensing and/or merger of new
business operations or technology in a transaction approved by the Board and the
Company’s shareholders, if required, in each case to be achieved prior to the
one year anniversary of the effective date of Mr. Budoi’s employment agreement.

 

 

--------------------------------------------------------------------------------

 

 

Agreed and Accepted as of the date above:

 

 

/s/ Michael Hinshaw__________________

Michael Hinshaw, Board Member

 

 

/s/ Matthew Kruchko_________________

Matthew Kruchko, Board Member

 

 

/s/ Nii Quaye_______________________

Nii Quaye, Board Member

 

Employee:

 

 

/s/ Gregg Budoi_____________________

Gregg Budoi